Title: To George Washington from John Mitchell, 19 July 1780
From: Mitchell, John
To: Washington, George


					
						Dr Sir
						Philada 19 July 1780
					
					I have the honor of your Excellencys favour of the [] Instant on making particular Inquirey into the Charicter of the man I expected wou’d have answered as a Butler. I found him capable of his buisness, but not worthy of that trust he must have, and that it wou’d not be prudent to send him to your Excellency—I Shall make the strictest inquirey for proper person, and If I succed send him to Head Quarters.
					I sold the Old Chariott to Mr Bringhurst for £27.10 hard money, wch I deducted out of the price of the New Chariot I have the money waiting your commands.
					Have sent by the bearer one dozen pair of Stout Thread Stockings which I hope will answer for your servants, I cou’d not procure any which apeared so fitt for the purpose, I send Copy of the bill.
					I shall be happy in every Oportunity of observing your orders. being with the greatest sincerity & respect Your Excellencys Most Obedt and most hume Servt
					
						Jno. Mitchell
					
				